Title: From Thomas Jefferson to Bernard Peyton, 19 November 1825
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello.
Nov. 19. 25.
The books from Liverpool after which your letter of the 16th enquiries, on behalf of the collector were sent by mr Dennison one of the members of parliament who was with us the last summer. I inclose you his letter which accompanied them it is so worded, that I might have considered them as a present to myself. but he says he had seen in the library of the University Tim Bobbin on the Lancashire dialect, and he sends two similar works which he had not seen there. he had seen there the 2. original volumes of Jamison’s Scottish dictionary, and sends 2. supplementary volume just from the press. the inference was direct then that he meant what he sent to be added to what he saw in the library. I considered them therefore as intended for the library and delivered them to the Librarian as the property of the University, on whose shelves they now stand. he sent them by the Liverpool packet to the care of Messr Bayard and co. whose letter forwarding them to me I now inclose you. there is no invoice of course, but if the Collector thinks a duty should be paid on them I will have them weighed at the University, and request you to pay the duty, whatever it may be, on my account. I shall be glad to receive mr Dennison’s letter again.Affectionate salutationsTh: Jefferson